UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ae ee me are a tf it HH xX
WILLIAM L. EDWARDS,

Plaintiff,

 

 

 

Vv.
ORDER

LT. HENRY M. DANIELS; LT. K. COFFEY; :
SGT. P. TURSO; C.O. SMITH; C.O. S. : 17 CV 5018 (VB)
GARCIA; C.0. JACKSON; R.N. NGUYEN; :
and C.0O. A. ARGIBAY,
Defendants.
‘0 ea ay ha A nk OH a x

 

The Court conducted an on-the-record case management conference today, at which
plaintiff, who is proceeding pro se and in forma pauperis, and defense counsel appeared in
person. Accordingly, it is HEREBY ORDERED:

Plaintiff shall execute and return to defense counsel a form Authorization for Release of
Health Information pursuant to HIPAA, so that defense counsel can obtain plaintiffs Office of
Mental Health records.

For the reasons set forth on the record at today’s conference, plaintiffs outstanding
discovery requests (see Doc. #148) are DENIED, except as follows:

1, DENIED, but defense counsel will provide plaintiff an additional copy of
grievance DSR-13032-14.

6-9. RULING DEFERRED. Defense counsel shall provide the Court with copies of
the directives/polices referenced in requests 3, 4, 6, 7, 8, and 9, after which the
Court will determine whether defense counsel must provide these documents to
plaintiff.

5. DENIED WITHOUT PREJUDICE. Plaintiff may refile his request for “Chapter
#5,” but must provide a more detailed description of the requested discovery.

11. GRANTED. Defense counsel shall provide plaintiff the Downstate Correctional
Facility Complex No. 3 B-Block log book for the 7:00 a.m.—3:00 p.m. shift on
June 26, 2014, with any necessary redactions.

12. GRANTED. Defense counsel shall provide plaintiff the Downstate Correctional
Facility Complex No. 2 law library sign-in and sign-out sheets from June 21,
2014, to June 26, 2014, with any necessary redactions.
14.

27.

28.

29,

32.

33,

GRANTED. Defense counsel shall provide plaintiff either the Downstate
Correctional Facility Complex No. 2 law library log book from June 21, 2014, to
June 26, 2014, with any necessary redactions, or a certification that such
documents do not exist. .

GRANTED. Defense counsel shall provide plaintiff any correspondence between
plaintiff and Acting Commissioner Anthony Annucci regarding the June 26, 2014,
incident.

GRANTED. Defense counsel shall provide plaintiff any correspondence between
plaintiff and Sing Sing Correctional Facility’s Office of Mental Health Unit Chief,
exchanged in August or September 2014.

DENIED WITHOUT PREJUDICE. Plaintiff may refile his request for
Superintendent Ada Perez’s “written request,” but must provide a more detailed
description of the requested discovery.

GRANTED. Defense counsel shall provide plaintiff a copy of his September 27,
2019, deposition transcript and errata sheet.

RULING DEFERRED. Defense counsel shall respond to plaintiff's request for
“the full and complete (OSI) investigative file” regarding the June 26, 2014,
incident. (See Doc. #148 at 1).

By March 25, 2020, plaintiff and defense counsel shall comply with every aspect of this

Order,

The next case management conference is scheduled for April 20, 2020, at 2:30 p.m.
Plaintiff and defense counsel shall appear in person for the April 20, 2020, conference.

The clerk is instructed to mail a copy of this Order to plaintiff at the address on the

docket,

Dated: February 24, 2020
White Plains, NY

SO ORDERED:

(uu

Vincent L. Briccetti
United States District Judge

 
